DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief:

 	In view of the Appeal Brief filed on 9/23/21, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
 	To avoid abandonment of the application, appellant must exercise one of the following two options: 	(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
 	(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
 	A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        
Status of the Claims
 	Claims 1-22 are pending in the application, with no claims amended, cancelled or added. 	The rejection of claims 1-17 and 21-22 under 35 USC 103 over Greener (US 2011/0009838 A1) in view of D’Haese (US 2015/0291853 A1) (US ‘853) is withdrawn. 	The rejection of claims 18-20 under 35 USC 103 over Greener (US 2011/0009838 A1) in view of D’Haese (US ‘853), and further in view of Kim (US 8337961 B2) is withdrawn.
Response to Arguments
 	Applicants/Appellants’ 9/23/21 Appeal Brief arguments have been fully considered, and are found partially persuasive, but upon further consideration, new grounds of rejection are presented, such that this Action is Non-Final. 	As to claim 1, Applicants/Appellants, at pages 5-6 of the Appeal Brief, antedate cited secondary reference D’Haese (US 2015/0291853 A1) (US ‘853), where Applicants/Appellants claim priority to US provisional application 62/212219, filed 31 August 2015, and where cited US ‘853 has a publication date of 15 October 2015, and thus less than a year under 35 USC 102(a)(1).  Applicants/Appellants further argue that US ‘853 is only citable under 35 USC 103 based on 35 USC 102(a)(2), but that the exception under 35 USC 102(b)(2)(C) applies, where US ‘853 is assigned to 3M Innovative Properties Company, which is the same entity as the present application is assigned. 	These arguments are found persuasive.  However, upon further consideration (US ‘853) has a corresponding published application, D’Haese (WO 2014/078118 A2) (WO ‘118), which has a publication date of 22 May 2014, which is more than a year before Applicant’s earliest effective filing date of 31 August 2015, and therefore can be cited as prior art under 35 USC 103 based 35 USC 102(a)(1) (as prior publication), and thus does not meet the exception of 35 USC 102(b)(2)(C) as jointly owned by 3M Innovative Properties Company.  Thus, the new citations to D’Haese WO 2014 are (1).	As to claim 1, Applicants/Appellants assert on pages 6-9 that D’Haese (US ‘853) (corresponding to newly cited D’Haese (WO ‘118)) fails to teach the claimed limitation that a pre-adhesive composition comprising poly(meth)acrylate of MW 25K to 200K exhibits a Tg of less than about minus 20 degrees C, where the pre-adhesive composition is crosslinked to form a wet-stick pressure adhesive that is provided on a backing that forms a negative pressure wound therapy dressing.   	Applicants/Appellants argue that this claim limitation requires that the Tg of the entire pre-adhesive composition, and not a component thereof, where Applicants argue that D’Haese requires only that one of the components of the pre-adhesive composition has a Tg of less than minus 20 degrees C, while the other component of the pre-adhesive composition requires a Tg of greater than positive 20 degrees C, such that the overall pre-adhesive composition cannot have a Tg of less than minus 20 degrees C.  Applicants also argue that D’Haese (US ‘853) teaches that the pre-adhesive composition can include a composition including an extremely high level of tackifying resin as greater than 40 parts per 100, citing [0013] and [0069], where this ratio would provide a Tg greater than -20 degrees C.  Applicants’ cite paragraph [0162] of D’Haese (US ‘853) for these arguments. 	These arguments are persuasive as to paragraph [0162] of D’Haese, but, upon further consideration, not to the entire teachings of D’Haese, which include new grounds of rejection, as further presented below, where D’Haese teaches these limitations and provides motivation to do so.    	D’Haese does not require that the pre-adhesive in all embodiments is limited to the combination of: (a) one monomer component with a Tg of less than minus 20 degrees C; and (b) another monomer component with a Tg of greater than positive 20 degrees C, such that the overall pre-adhesive composition cannot have a Tg of less than minus 20 degrees C, as cited to paragraph; nor where the pre-adhesive has greater than 40 percent tackifying resin. 	In particular, D’Haese teaches that the pre-adhesive, as a pressure sensitive adhesive precursor [0027] (now cited to D’Haese WO ‘118 p.5,ll.5-6), comprises: (a) an WO ‘118 p.5,ll.7) as a at least one linear or branched methacrylate monomer [0041]-[0042] (WO ‘118 p.6,ll.22-33) and/or polymer [0034],ll.2-4 (WO ‘118 p.5,ll.23-25), and having a Tg of less than 20 degrees C [0162],ll.3-4 (WO ‘118 p.23,ll.19-20);  (b) a photocrosslinker [0029] (WO ‘118 p.5,ll.8-10); (c) a co-polymerized hydrogen-donating monomer [0030] (WO ‘118 p.5,ll.11); and (d) a tackifying resin of greater than 40 percent of the acrylate base polymer [0031]  (WO ‘118 p.5,ll.12-13) (But: See modified teaching below).   	However, [0044] (WO ‘118 p.7,ll.4-5) modifies this teaching, wherein the acrylate base polymer can include 90-100 parts per weight (90-100 percent) of the methacrylate monomer, which would necessarily include where the tackifier resin, as part of the acrylate base polymer would be provided in between 0 and 10 percent, which includes 0 percent of the tackifying resin.   	Further, D’Haese teaches that the hydrogen-donating monomer used for the cross-linking of the methacrylate monomer can be any monomer that is capable of donating a hydrogen atom to the photocrosslinker, such that the hydrogen-donating monomer is not limited to one with a Tg of greater than positive 20 degrees C, as asserted by Applicants/Appellants.  D’Haese specifically teaches that such co-monomers can include those with a Tg of less than minus 20 degrees C as: minus 71 degrees C and minus 65 degrees C [0046],ll.5-7 (WO ‘118 p.7,ll.25-26,23-27).	Finally, D’Haese provides motivation to provide a low amount of tackifying resin and a low Tg, where D’Haese teaches away from using a high level of tackifying resin, as well as raising the Tg of the resulting adhesive, where “the addition of tackifying resin, especially high levels of tackifying resin, may detrimentally affect the shear and cohesive strength of a pressure sensitive adhesive, and may even raise the Tg of the adhesive.” [0013],ll.14-17 (WO ‘118 p.3,ll.19-21).  D’Haese also provides motivation to use low Tg and little or no tackifying resin, in order to provide a crosslinked pressure sensitive adhesive with high cohesive strength, excellent adhesion, and other beneficial properties [0026],ll.1-5,13-14 (WO ‘118 p.4,ll.1-3;P.5,ll.4-5).	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Greener to provide the pre-adhesive composition comprising poly(meth)acrylate with: a 50K to 200K and a Tg of less than about minus in order to provide a crosslinked pressure sensitive adhesive with high cohesive strength, excellent adhesion, and other beneficial properties p.4,ll.1-3; where D’Haese teaches that the cross-linking hydrogen donating co-monomers can include those with a Tg of less than minus 20 degrees C as: minus 71 degrees C and minus 65 degrees C p.7,ll.25-26,23-27); where D’Haese teaches away from using a high level of tackifying resin, as well as raising the Tg of the resulting adhesive, where “the addition of tackifying resin, especially high levels of tackifying resin, may detrimentally affect the shear and cohesive strength of a pressure sensitive adhesive, and may even raise the Tg of the adhesive.” p.3,ll.19-21; and where Applicants appear to have placed no criticality on the claimed ranges, and the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  MPEP 2144.05(I). 	Therefore, D’Haese teaches these limitations and provides motivation to do so.
 	Applicants/Appellants argue the same limitations for the remaining claims.  				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 1-17, 19, and 21-22 are rejected under 35 U.S.C. 103 (based on 35 USC 102(a)(1)) as being unpatentable over Greener (US 2011/0009838 A1) in view of D’Haese (WO 2014/078118 A2) (WO ‘118).



    PNG
    media_image1.png
    501
    590
    media_image1.png
    Greyscale
	As to claim 1, Greener discloses a negative pressure wound therapy dressing (Abstract,ll.1-8) comprising:
 		a backing (18 Fig.1 [0047],ll.7) ; bearing on at least a portion of a major surface thereof a wet-stick (as polyacrylate skin adhesive [0021],ll.6-10 [as claimed below] that absorbs exudate but keeps mechanical integrity when wet  [0014],ll.3,10-11): pressure-sensitive adhesive (Fig.1;[0047],ll.7-11); 
 		at least one opening (20 Fig.1;[0047],ll.12) that is configured so that a vacuum can be applied therethrough ([0047],ll.17-21); and
 		wherein the wet-stick pressure-sensitive adhesive is a polyacrylate adhesive [0021],ll.12;[0034],ll.20-21. 
 	Greener does not disclose the combination of: wherein the polyacrylate adhesive is provided as a crosslinking reaction product of a pre-adhesive composition comprising poly(meth)acrylate macromolecules that comprise a number-average molecular weight of from about 25000 to about 200000, and wherein the pre-adhesive composition exhibits a Tg of less than about minus 20°C and exhibits a storage modulus of from about 4 Pa to about 10000 Pa at 25°C.
However, D’Haese (WO ‘118) teaches pressure sensitive adhesives (PSAs) that are a cross-linking product of a pre-adhesive composition (adhesive precursor) comprising polyacrylate macromolecules (Abstract,ll.1-5), capable of being used in negative pressure wound treatment devices (as pressure sensitive adhesive PSAs), 	wherein the wet-stick pressure-sensitive adhesive is the crosslinking reaction product (Abstract,ll.1-4; p.19,ll.7-21) of:  		a pre-adhesive composition (as a pressure sensitive adhesive precursor p.5,ll.5-6):  		comprising poly(meth)acrylate (p.6,ll.22-33); 		having an average molecular weight (MW) of at least 50,000 or at least 200,000 (as including values in between 50K and 200K p.18,ll.32-35, substantially overlapping and including the claimed range); and 	 	exhibiting a Tg of less than about minus 20°C (the methacrylate monomer having Tg of less than 20 degrees C, thus necessarily including minus 20 degrees C (p.23,ll.19-20); and the co-monomer for crosslinking having a Tg of less than minus 20 degrees C (as: minus 71 degrees C and minus 65 degrees C p.7,ll.25-26,23-27); 	in order to provide a crosslinked pressure sensitive adhesive with high cohesive strength, excellent adhesion, and other beneficial properties p.4,ll.1-3. 	D’Haese also teaches that the hydrogen-donating monomer used for the cross-linking of the methacrylate monomer can be any monomer that is capable of donating a hydrogen atom to the photocrosslinker, such that the hydrogen-donating monomer is not limited to one with a Tg of greater than positive 20 degrees C [, as asserted by Applicants/Appellants.  D’Haese specifically teaches that such co-monomers can include those with a Tg of less than minus 20 degrees C as: minus 71 degrees C and minus 65 degrees C p.7,ll.25-26,23-27). 	D’Haese further teaches away from using a high level of tackifying resin, as well as raising the Tg of the resulting adhesive, where “the addition of tackifying resin, especially high levels of tackifying resin, may detrimentally affect the shear and cohesive strength of a pressure sensitive adhesive, and may even raise the Tg of the adhesive.” p.3,ll.19-21. 	It would have been obvious to one having ordinary skill in the art before the in order to provide a crosslinked pressure sensitive adhesive with high cohesive strength, excellent adhesion, and other beneficial properties p.4,ll.1-3; where D’Haese teaches that the cross-linking hydrogen donating co-monomers can include those with a Tg of less than minus 20 degrees C as: minus 71 degrees C and minus 65 degrees C p.7,ll.25-26,23-27); where D’Haese teaches away from using a high level of tackifying resin, as well as raising the Tg of the resulting adhesive, where “the addition of tackifying resin, especially high levels of tackifying resin, may detrimentally affect the shear and cohesive strength of a pressure sensitive adhesive, and may even raise the Tg of the adhesive.” p.3,ll.19-21; and where Applicants appear to have placed no criticality on the claimed ranges, and the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  MPEP 2144.05(I).
	D’Haese (WO ‘118) does not explicitly disclose that the specific average MW range is from about 25000 to 200000.  	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Greener to provide the average MW of D’Haese of between 50K and 200K, where D’Haese teaches ranges including these values, and where Applicant appears to have placed no criticality on the claimed range and since when the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05(I).
 	The combination of Greener and D’Haese (WO ‘118) does not specifically teach the pre-adhesive exhibits a storage modulus of from about 4 to 10000 Pa at 25°C.
 	However, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polyacrylate adhesive of Greener with the pre-adhesive composition provided as the cross-linking reaction product of 50-200k MW poly(meth)acrylate of D’Haese (WO ‘118), and one of skill would have been motivated (WO ‘118) teach the same poly(meth)acrylate with the same or substantially the same components, properties, and molecular weight ranges, made using the same crosslinking reaction as recited, which would necessarily have the same or substantially similar storage modulus Pa range as recited, and since substantially similar compositions that are substantially physically the same must have substantially the same properties MPEP 2112.01(II). 
  	As to claim 2, Greener discloses that the wet-stick pressure-sensitive adhesive is provided as an annular strip that extends around a perimeter of the backing (18 Fig.1 [0047]) and that is configured to be adhered to skin surrounding a wound so that the dressing provides a sealed wound bed that is sealed by the wet-stick pressure-sensitive adhesive ([0035],ll.2-5 with wound contacting element as pressure sensitive adhesive comprising polyarylates [0021],ll.4,7-9,12).

	As to claim 3, Greener discloses that the opening 20 in the backing 18 is configured to accept a vacuum tubing (28/30 vacuum tubing 28 with connection 30) through which a partial vacuum can be applied to the sealed wound bed (10) (Fig.1 [0047],ll.17-24).

	As to claim 4, Greener discloses that no sealing component is used to seal the wound bed (10 Fig.1), other than the wet-stick pressure-sensitive adhesive (where adhesive seals back/wound covering element 18 to skin around wound [0047],ll.7-11).

	As to claim 5, Greener discloses that the dressing comprises at least one body (14) that comprises a wound-packing material (Fig.1 as wound contacting element 14 
  	As to claim 6, Greener discloses a negative pressure wound therapy system (topical negative pressure (TNP) 0001,ll.1-2 as a system 0010,ll.4) comprising the negative pressure wound therapy dressing ([0001,ll.1-2) of claim 1 (as presented above) and a vacuum source (26 Fig.1 [0047],ll.17-18), wherein the negative pressure wound therapy dressing (10) is configured to be fluidly connected to the vacuum source (26  Fig.1 via connection tube 28/connection 30 [0047],ll.17-24).
	As to claim 7, Greener discloses that the negative pressure wound therapy dressing (10) is fluidly connected to the vacuum source (26) by a vacuum line (28) ([0047],ll.17-24). 	Greener also discloses that it was well known in the art to provide a canister in the vacuum line between the dressing and the vacuum source in order to collect wound exudates ([0006],ll.6-10). 	The combination of Greener and D’Haese (WO ‘118) does not disclose that the embodiment of Fig.1 includes a liquid-collection canister between the negative pressure wound therapy dressing and the vacuum source. 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a liquid collection canister between the negative pressure wound therapy dressing and the vacuum source, and one of skill would have been motivated to do so, in order to collect wound exudate and to prevent blocking or filling of the vacuum line during use.
 	As to claim 8, Greener does not teach that the poly(meth) acrylate macromolecules of the pre-adhesive composition comprise a number-average molecular weight of from about 25000 to about 100000. 	However, D’Haese (WO ‘118) teaches that the the pre-adhesive composition comprise a number-average molecular weight of from about 50000 to about 100000 (where acrylate base polymer precursor has an average MW of 50,000 to 100,000  before crosslinking, according to D’Haese (WO ‘118), and one of skill would have been motivated to do so, in order to provide a crosslinked, pressure sensitive adhesive with high cohesive strength, excellent adhesion, and other beneficial properties; which are desired properties of PSAs used in negative pressure wound treatment devices; and where Greener and D’Haese (WO ‘118) teach the same poly(meth)acrylate with the same or substantially the same components and properties, made using the same crosslinking reaction as recited.

   	As to claims 9-10, 12, and 15, the combination of Greener and D’Haese (WO ‘118) does not specifically teach that: 		(as per claim 9) the pre-adhesive composition exhibits a storage modulus of from about 100 Pa to about 1000 Pa; and 		(as per claim 10) the pre-adhesive composition exhibits a viscosity from about 10 Pa-s to about 800 Pa-s at 25°C; 		(as per claim 12) nonpolar (meth)acrylate monomer units having a Tg of less than 0 degrees C;	 	(as per claim 15) the wet-stick pressure-sensitive adhesive exhibits a Peak Pull Force of at least about 3000 g when tested according to the Wet-Stick Test Method.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to form or modify the adhesive of Greener in view of D’Haese (WO ‘118)  to provide the recited storage modulus, viscosity range, Tg, and Peak Pull Force, and one of skill would have been motivated to do so, where these are desired properties of adhesives used in negative pressure wound treatment devices; and (WO ‘118), with the same or substantially the same components, properties, and functionality, and made the same way, which would necessarily have the same or substantially similar the recited storage modulus, viscosity range, Tg, and Peak Pull Force, and since substantially similar compositions that are substantially physically the same must have substantially the same properties MPEP 2112.01(II).

 	As to claims 11, 13-14, 16-17, and 19, Greener does not disclose that:		(as per claim 11) the poly(meth)acrylate macromolecules make up at least about 95 wt. % of the macromolecular components of the pre-adhesive composition;  	 	(as to claims 13-14) the poly(meth)acrylate macromolecules consist essentially of alkyl (meth)acrylate monomer units as substantially linear macromolecules; 	 	(as per claim 16) the wet-stick pressure-sensitive adhesive includes a plasticizer [0103],ll.6-18,and that additives can be provided [0103],ll.1-6 in the range of from about 2 wt. % to about 10 wt. % of based on the total weight of the wet-stick pressure-sensitive adhesive;	 	(as per claim 17) the poly(meth)acrylate macromolecules are the reaction product of the first, synthesis reaction of a monomer mixture that included at least one chain transfer agent and wherein at least some of the poly(meth)acrylate macromolecules include at least one chain transfer agent residue; and 		(as per claim 19) the pressure-sensitive adhesive 5 is an e-beam crosslinking reaction product of the pre-adhesive composition.  	However, D’Haese (WO ‘118) teaches wherein:		(as per claim 11) the poly(meth)acrylate macromolecules make up at least about 95 wt. % of the macromolecular components of the pre-adhesive composition (as between 90 and 100 wt.% p.7,ll.4-5; 	  	 (as to claims 13-14) the poly(meth)acrylate macromolecules consist essentially of alkyl (meth)acrylate monomer units as substantially linear macromolecules p.6,ll.23-26;plasticizer and that additives can be provided in the range of from about 2 wt. % to about 10 wt. % of based on the total weight of the wet-stick pressure-sensitive adhesive (as equal or less than 10 wt.% p.16,ll.35,32-35);	 	(as per claim 17) the poly(meth)acrylate macromolecules are the reaction product of the first, synthesis reaction of a monomer mixture that included at least one chain transfer agent p.15,ll.7-8 and wherein at least some of the poly(meth)acrylate macromolecules include at least one chain transfer agent residue p.15,ll.7-9; in order to control the molecular weight of the polymer p.15,ll.6-7; and		(as per claim 19) the pressure-sensitive adhesive 5 is an e-beam crosslinking reaction product of the pre-adhesive composition (p.2,ll.33-34); 	 	(in order to provide a crosslinked pressure sensitive adhesive with high cohesive strength, excellent adhesion, and other beneficial properties p.4,ll.1-3; and where high thermal energy and sheer are required for the crosslinking p.2,ll.32-33). 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polyacrylate adhesive of Greener, to provide the recited linear poly(meth)acrylate macromolecules, plasticizer, additives, and chain transfer agent, using e-beam crosslinking, according to D’Haese (WO ‘118), and one of skill would have been motivated to do so, in order to provide a crosslinked, pressure sensitive adhesive with high cohesive strength, excellent adhesion, and other beneficial properties; which are desired properties of PSAs used in negative pressure wound treatment devices; where high thermal energy and sheer are required for the crosslinking; and where Greener and D’Haese (WO ‘118) teach the same poly(meth)acrylate with the same or substantially the same components and properties, made using the same crosslinking reaction as recited.	As to claim 21, Greener discloses a method of performing negative pressure wound therapy [Abstract,ll.1-8), the method comprising;  		applying the negative pressure wound therapy dressing of claim 1 (as presented above) to the skin so that the wet-stick pressure-sensitive adhesive of the negative pressure wound therapy dressing bonds to skin surrounding the wound to 
	As to claim 22, Greener discloses that the partial vacuum is applied so that the negative pressure in the sealed wound bed is in a range of from -10 and -250 mm Hg 0029,ll.5-10; as substantially overlapping the claimed range of about -30 mm Hg to about -200 mm Hg). 	The combination of Greener and D’Haese (WO ‘118) does not explicitly disclose that the specific partial vacuum is in the range of about -30 to -200 mm Hg.  	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Greener to provide the partial vacuum is in the range of about -30 to -200 mm Hg, as Applicant appears to have placed no criticality on the claimed range and since when the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  MPEP 2144.05(I).
	Claims 18 and 20 are rejected under 35 U.S.C. 103 (based on 35 USC 102(a)(1)) as being unpatentable over Greener in view of D’Haese (WO ‘118), and further in view of Kim (US 8337961 B2) (published 11/25/12). 

	As to claims 18 and 20, the combination of Greener and D’Haese (WO ‘118) does not teach that:  		(as per claim 18) the pressure-sensitive adhesive exhibits a gel content of from about 40 to about 70 %; and 		(as per claim 20) the pressure-sensitive adhesive is a photo-crosslinking reaction product of the pre-adhesive composition and wherein at least some of the poly(meth)acrylate macromolecules of the cross-linked reaction product include at least one photo-activatible crosslinker residue.However, Kim teaches polyacrylate wet-stick pressure sensitive adhesives capable of being used in negative pressure wound treatment devices (Abstract,ll.1-5), 	wherein the wet-stick pressure-sensitive adhesive is the crosslinking reaction product of a pre-adhesive composition (as a “sol” as uncross-linked polymer Col.3,ll.38) comprising poly(meth)acrylate macromolecules (where a (meth)acrylic copolymer comprising an alkyl(meth)acrylic acid ester monomer, in which alkyl has 2 to 14 carbon atoms, and a copolymerizable monomer containing a photo-initiator group, wherein, the composition forms a cross-linked structure through the reaction of the photo-initiator group (Abstract,ll.1-5);	wherein:  		(as per claim 18) the pressure-sensitive adhesive exhibits a gel content of from about 40 to about 70 % (as 40-55%, within the claimed range Col.6,ll.9-11); and 		(as per claim 20) the pressure-sensitive adhesive is a photo-crosslinking reaction product of the pre-adhesive composition [Col.4,ll.22-23)  and wherein at least some of the poly(meth)acrylate macromolecules of the cross-linked reaction product include at least one photo-activatable crosslinker residue (as monomers having photo-initiating functional groups Col.4,ll.26-27,42-28);		(in order to provide the desired flexibility and peel strength of the resulting pressure sensitive adhesive [Col.5,ll.57-60); and in order to provide excellent durability and re-releaseability [Col.11,ll.27-28), which are desired properties of adhesives used in negative pressure wound treatment devices.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polyacrylate adhesive of Greener and/or D’Haese (WO ‘118), to provide the recited nonpolar (meth)acrylate monomer units, gel content, photo-crosslinking reaction product and residue, according to D’Haese (WO ‘118), and one of skill would have been motivated to do so, in order to provide the desired flexibility and peel strength of the resulting pressure sensitive adhesive; and in order to provide excellent durability and re-releaseability, which are desired properties of adhesives used in negative pressure wound treatment devices; and where Greener, D’Haese (WO ‘118), and Kim teach the same poly(meth)acrylate with the same or substantially the same components and properties, made using the same crosslinking reaction as 
Conclusion

 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g., Husseman (US 6,586,491 B2); and Fornof (WO 2013151739 A1). The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781